DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments/arguments filed 02/11/2022 with respect to claim(s) 1-20 have been fully considered and found persuasive. This application contains 20 pending claims. Claim(s) 1-2, 5, 14-15 and 19-20 have been amended. 

Allowable Subject Matter
Claim(s) 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Independent claim(s) 1, 14 and 19 have been amended to overcome rejection(s) in the previous Office Action mailed.
Regarding claim(s) 1, 14 and 19, the prior art of record alone or in combination fail to anticipate or make obvious the specific limitations of A system/method/computer-readable medium comprising: “a first measurement coil being wound in a right-handed direction; a second measurement coil being wound in a second left-handed direction, the left- handed direction of the second measurement coil being opposite of the right-handed direction of the first measurement coil; determine the at least one characteristic of the transmitting coil based on a ratio between the first voltage and the second voltage at a predetermined frequency.” in combination with all the other limitations as claimed.
Upon conclusion of a comprehensive search of the pertinent prior art and consideration of arguments, the Office indicates that the claims are allowable.

Other claim(s) 2-13, 15-18 and 20 depend from independent claim(s) 1, 14 and 19 are allowed for the same reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKM ZAKARIA whose telephone number is (571)270-0664.  The examiner can normally be reached on 8-5 PM (PST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AKM ZAKARIA/Primary Examiner, Art Unit 2868